Can Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Final office action is in response to the applicant’s amendments/Remarks filed on 06/14/2022.
	Priority Date: FOR [03/20/2020]
Claim Status:
Amended claims:1-3, 5, 7-9, 12, 16, 18, and 19
Canceled claims: 4, and 15
Pending claims : 1-3, 5-14, and 16-20


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims1-3, 5-14, and 16-20 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically citations in claims 1 and 12, such as “…non-compatible payment applications registered at the PA server” is not found in speciation and original  claims. Accordingly these are considered new matter.
Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2A) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
Examples of abstract ideas grouping include (a) mental processes; (b) certain methods of organizing human activities [ i. Fundamental Economic Practices; ii. Commercial or Legal Interaction; iii. Managing Personal Behavior or Relations or Interactions between People ], and (c) mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014). 

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-3, 5-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a payment link method/a computer system, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for linking a transaction between heterogenous payment applications.
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 
in response to a transaction request that is requested from a first payment application installed on a first electronic, to a second payment application installed on a second electronic, verifying whether at he second payment application is a transaction link target based on a list of heterogeneous and non-compatible payment applications registered …; and 
forwarding payment information on the first payment application, from the PA … to a payment …associated with the second payment application, and 
linking a transaction between the first payment application and the second payment application by creating a virtual user of the second payment application as an authorized user of the first payment application, in response to the second payment application corresponding to the transaction link target.  

The claimed payment link method and computer system simply describe series of steps for linking a transaction between heterogenous payment applications which is a fundamental economic process.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers a method of organizing human activity, specifically a fundamental economic practice including sales activities(linking transactions), but for the recitation of generic computer components. The mere nominal recitation of a generic computing system server, generic processors do not take the claim out of the methods of organizing human activity grouping. Thus, the claim recites an abstract idea. Claim 12 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea).  
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using servers/processors, device and computer network to perform the steps of verifying and forwarding. The processor/server in the steps is recited at a high level of generality, i.e., as a generic processing system performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processing system as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the computer system at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   (Step 2B: NO. The claims do not provide significantly more)  
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claim 12.  
Furthermore, the dependent claims 2-11 and 13-20 do not resolve the issues raised in the independent claims. The dependent claims 2-11 and 13-20 are directed towards using, wherein the linking the transaction comprises processing the payment information on the first payment application to information transactable on the second payment application and forwarding the processed payment information to the payment server; creating a virtual user of the second payment application; retrieving the second payment application from a list of payment applications pre-registered as targets to support a heterogenous payment link; processing a remittance for an amount corresponding to a remittance request; selecting a payment application to be used for a second transaction with the second payment application based on priority set; linking the transaction between the first payment application and the second payment application based on exchange rate information. These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-3, 5-11 and 13-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-14, and 16-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Makhotin et al (US 2015/0127529 A1) in view of Metroff et al (US 10,719,814 B1). 
	Ref claim 1, Makhotin discloses a payment link method implemented by a computer system of a payment association (PA) server, the payment link method (para [0007-10]; via an application linker system …and payment applications stored on a secure element of a device/highest priority may be selected for a transaction) comprising: 
	in response to a transaction request that is requested from a first payment application installed on a first electronic device, to a second payment application installed on a second electronic device, verifying whether the second payment application is a transaction link target based on a list of heterogeneous and non-compatible payment applications registered at the PA server (para [0024]; via a mobile payment application with multiple application identifiers [AIDs] and allow for selection of a supported payment application during transaction according to preference [e.g. lowest network fees etc.]…[0029]; via the access device analyze the list of payment application priorities and determine access device supports each  AIDs…[0045]; via a “payment application” include software, code, application or module that provide information for a transaction…[0058-66], fig. 1; via a portable device 110 with an application linker module 130… and selection process before a transaction may be initiated..); and 
	forwarding payment information on the first payment application from the PA server to a payment server associated with the second payment application (para [0067-68];via application linker module 130 manage , facilitate, and route the commands, AIDs, priorities to complete a transaction using payment applications on mobile device 110 …[0079-80]; via match of the payment application is determined by selection module 153 and authorization module154…), and
	[[ linking a transaction between the first payment application and the second payment application by creating a virtual user of the second payment application as an authorized user of the first payment application, in response to the second payment application corresponding to the transaction link target. ]] 
	Makhotin does not explicitly disclose the step of linking a transaction between the first payment application and the second payment application by creating a virtual user of the second payment application as an authorized user of the first payment application, in response to the second payment application corresponding to the transaction link target.
	However, Metroff, being in the same field of invention, discloses the step of linking a transaction between the first payment application and the second payment application by creating a virtual user of the second payment application as an authorized user of the first payment application, in response to the second payment application corresponding to the transaction link target (Abst. fig. 1; via Methods for transferring funds …and dispensed in a different currency…bank located in a different country via network switch …withdrawal by the payee…col. 4, lines 31-67; via a system for transferring funds from a source account to a cash access file virtually by the customers[implied virtual user]…access is achieved by the recipient entering a codeword …Further aspect/method for transferring funds for a sender from a source account over a computer network that involve, for example, selecting data from a payee list database coupled to a network switch [implied second payment application with access device for a payee]…According  to further aspects, the data pre-stored in the payee list database include a transfer method, a transfer currency, a last transfer amount/during an online banking session…col. 5, lines 1-10; via the payee list database…network switch displays currency exchange rate information..)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features, such as linking transaction between payment applications of payor & payee  link target, disclosed by Makhotin, to include the disclosures, such as Methods for transferring funds …and dispensed in a different currency…bank located in a different country via network switch, as taught by Metroff, to facilitate fund transfer between payment application of payor device  and payment application of payee device.
	Ref claim 2, Makhotin payment link method of claim 1, wherein the linking the transaction comprises processing, by the PA server the payment information on the first payment application to information transactable on the second payment application and forwarding the processed payment information from the PA server to the payment server (para [0065], figs. 1-3; via the secure elements 120/remote server computer…[0113]; via a payment processing network 180/“payment network” comprises one or  more servers [implied PA servers]…).  
	Ref claim 3, Makhotin payment link method of claim 1, wherein the linking the transaction comprises: 
	verifying that an amount corresponding to the transaction request from a user account of the first payment application is deposited; and settling the deposited amount to be transferred to the payment server based on a preset condition that is satisfied when a deposit has elapsed, or a user transaction confirmed is received (para [0078]; via the access device 150 matches multiple AIDs may use priority information/preferences … based on a transaction amount threshold or time limit [implied deposit condition] etc.).
	Claim 4(canceled)
	Ref claim 5, Makhotin payment link method of claim 1, wherein the verifying comprises retrieving the second payment application from the list of heterogenous and non-compatible payment applications pre-registered as targets to support a heterogenous payment link between the heterogenous and non-compatible payment applications (para [0127]; via the application selection module 153 of the access devices 150 may select an AID with the payment applications  based on preferences associated with the payment applications and AIDs [Implied heterogenous PAs].…).
	Ref claim 6, Makhotin payment link method of claim 1, wherein the payment server associated with the second payment application is a second payment server, and wherein the linking the transaction comprises processing a payment for product transaction information created by the second payment application through interaction with a first payment server associated with the first payment application and the second payment server in response to receiving a payment request from the first payment application for the product transaction information (para [0038]; via an AIDs to identify a payment system for particular payment application…include additional data including a product identifier/product type…).
	Ref claim 7, Makhotin payment link method of claim 1, wherein the payment server associated with the second payment application is a second payment server, and wherein the linking the transaction comprises processing a remittance for an amount corresponding to a remittance request through interaction with a first payment server associated with the first payment application and the second payment server in response to receiving, from the first payment application, the remittance request for a payment processing system that uses the second payment application (para [0034-35]; via a payment application of portable device, an application linker provide a list of AIDs to an access device to select an appropriate payment application  ..for processing transaction [implied remittance]…).
	Ref claim 8, Makhotin payment link method of claim 1, further comprising: 39selecting a payment application to be used for a first transaction with the first payment application based on priority set by the computer system or the payment processing system in response to a plurality of payment applications comprising the second payment application being used at the payment processing system (para 0067-68];via application linker module 130 manage , facilitate, and route the commands, AIDs, priorities to complete a transaction using payment applications on mobile device 110…).
	Ref claim 9, Makhotin the payment link method of claim 1, further comprising: selecting a payment application to be used for a second transaction with the second payment application based on priority set by the computer system or the payment processing system, in response to a plurality of payment applications comprising the first payment application being used by the electronic device  (para 0067-68];via application linker module 130 manage , facilitate, and route the commands, AIDs, priorities to complete a transaction using payment applications on mobile device 110 …).
	Ref claim 10, Makhotin disclose in view of Metroff, the payment link method of claim 1, but Makhotin does not disclose, wherein the linking the transaction comprises linking the transaction between the first payment application and the second payment application based on exchange rate information between a first currency used in the first payment application and a second currency used in the second payment application in response to the first currency being different from the second currency.  
	However, Metroff disloses wherein the linking the transaction comprises linking the transaction between the first payment application and the second payment application based on exchange rate information between a first currency used in the first payment application and a second currency used in the second payment application in response to the first currency being different from the second currency.(Abst. fig. 1; via Methods for transferring funds …and dispensed in a different currency…bank located in a different country via network switch …withdrawal by the payee…col. 4, lines 31-67; via a system for transferring funds from a source account to a cash access file virtually by the customers…access is achieved by the recipient entering a codeword …Further aspect/method for transferring funds for a sender from a source account over a computer network that involve, for example, selecting data from a payee list database coupled to a network switch [implied second payment application with access device for a payee]…According  to further aspects, the data pre-stored in the payee list database include a transfer method, a transfer currency, a last transfer amount/during an online banking session…col. 5, lines 1-10; via the payee list database…network switch displays currency exchange rate information..)
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention was made to modify the features, such as linking transaction between payment applications of payor & payee  link target, mentioned by Makhotin to include the disclosures, such as Methods for transferring funds …and dispensed in a different currency…bank located in a different country via network switch, as taught by Metroff to facilitate fund transfer between payment application of payor device  and payment application of payee device…
	Claim 11 is rejected as per the reasons set forth in claim 1
	Claim 12 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above. 
	Claim 13 is rejected as per the reasons set forth in claim 2
 	Claim 14 is rejected as per the reasons set forth in claim 3
	Claim 15 (canceled)
	Claim 16 is rejected as per the reasons set forth in claim 5.  
	Claim 17 is rejected as per the reasons set forth in claim 6
	Claim 18 is rejected as per the reasons set forth in claim 7
	Claim 19 is rejected as per the reasons set forth in claim 8
	Claim 20 is rejected as per the reasons set forth in claim 10

Response to Arguments

Applicant's arguments filed on 6/14/2022 have been fully considered and they are deemed to be non-persuasive:
Response to Applicant’s arguments with respect to the 35 USC 103 rejection is addressed in the above rejection.   
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous action have been fully considered but they are not persuasive.  
Applicant argues further in substance that "The claims are Not Directed to an Abstract Idea and the claims Recite ‘Significantly More’ than abstract idea” and noted PEG-2019 [Step-2A-Prong One-Prong two-2B].
In addition to 101 rejections Applicant noted about 103 rejections with applied prior arts.
Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance [2019-PEG].
  
Applicant’s REMARKS:
1. Rejections under 35 USC § 101:
1. (a)-Step 2A-Prong one: 
Applicant submits [Remarks pages 9-11] that, “…Applicant respectfully submits that under Prong One of Step 2A of the Revised Patent Subject Matter Eligibility Guidance, claims 1 and 12 do not recite any of the judicial exceptions.
… …Further, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people.”
In response-Examiner disagrees:
Under Step (2A) Prong 1: A payment link method implemented by computer system of payment association server for payment transaction is akin to the abstract idea subject matter grouping of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Manage relationships or interactions between people including  rules or instructions). As such, the claims include an abstract idea. The specific limitations of the invention are identified to encompass the abstract idea include: 
	(in response to a transaction request that is requested from a first payment application installed on a first electronic device, to a second payment application installed on a second electronic device, 
	verifying whether the second payment application is a transaction link target based on a list of heterogeneous and non- compatible payment applications registered at the PA server; and 
	forwarding payment information …, from the PA server to a payment server associated with the second payment application, and 
	linking a transaction between the first payment application and the second payment application by creating a virtual user…, in response to the second payment application corresponding to the transaction link target). As stated above, this abstract idea falls into the subject matter grouping (b) of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Manage personal relationships or interactions between people including  rules or instructions). 

1. (b)-Step 2A-Prong two:
Applicant submits [Remarks page 11] that, independent claims 1 and 12 as a whole are not "directed to" any alleged judicial exception, and are patent eligible under Prong Two of Step 2A.”
In response-Examiner disagrees:
Under Step (2A) Prong 2: “…”. When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of: 
	(in response to a transaction request that is requested from a first payment application installed on a first electronic device, to a second payment application installed on a second electronic device, 
	verifying whether the second payment application is a transaction link target based on a list of heterogeneous and non- compatible payment applications registered at the PA server; and 
	forwarding payment information …, from the PA server to a payment server associated with the second payment application, and 
	linking a transaction between the first payment application and the second payment application by creating a virtual user…, in response to the second payment application corresponding to the transaction link target). 
	As stated above, this abstract idea falls into the subject matter grouping (b) of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Manage personal relationships or interactions between people including  rules or instructions). 



do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. 
(in response to a transaction request… …,
verifying whether the second payment application is a transaction link target based on a list of heterogeneous and non-compatible payment applications registered …; and 
	forwarding payment information …, from… to a payment server associated with the second payment application, and 
	linking a transaction between the first payment application…to the transaction link target) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
The limitations merely use a generic computing technology (Specification [0051-63]: servers; processor, memory, instructions, storage medium, and electrical communication) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.

1. (c)-Step-2B:
Applicant submits [Remarks page 12] that, “the additional elements of "verifying whether the second payment application is a transaction link target based on a list of heterogeneous and non-compatible payment applications registered at the PA server"… … … … to the transaction link target" are not well- understood, routine, or conventional to an existing payment system that does not support transactions between two incompatible applications. 
Accordingly, Applicant respectfully requests the § 101 rejection to be withdrawn.”

In response-Examiner disagrees:
Under Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., servers/processor, devices instructions, memory, electrical communication, and storage medium) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101.

2. Claim Rejections under 35 USC § 103:
Applicant submits [Remarks pages 13-15] that, “the cited references do not teach or suggest the above- emphasized features of claims 1 and 12….”
In response : Examiner disagrees:
However, Applied prior arts-Makhotin in view of Metroff discloses [obviously] all limitations including amended elements as stated above.

Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Gossadonia et al (US 2022/0067678  A1) discloses  Money transfer in a forum using a payment proxy.
Ramakrishnan (US 2016/0132205 A1) discloses System and method Linking Applications.
HIDEKI (WO 2020059272 A1) discloses Value Information System.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691


								/BRUCE I EBERSMAN/                                                                                                Primary Examiner, Art Unit 3698